DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1-2, 4-8, 10-14, 16-23 are allowed.

The following is an examiner’s statement of reasons for allowance:
Claims 1, 7 and 13 recite specific language regarding touch panel operation and a display including:
controlling the display to display a symbol, wherein
two circles which have a common center, including an outer circle, are displayed on the display;
the outer circle is the GUI: and
the symbol is displayed at a position that is off-center from the common center of the two circles.
The JustAnotherDude09 reference shows a similar touch panel operation and a two circle display.  Bay teaches a display with an off-center crosshair.  However, the examiner concurs with applicant’s argument that it does not make sense to combine the references.  The combination would destroy the way the JustAnotherDude09 aims and shoots.  Claims 2, 4-6, 8, 10-12, 14, 16-23 are dependent upon claims 1, 7, and 13.
In regards to double patenting, an approved Terminal Disclaimer was filed 7/30/19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A CUFF whose telephone number is (571)272-6778.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571 272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL A CUFF/Primary Examiner, Art Unit 3715